IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 7, 2008

                                       No. 07-10765                   Charles R. Fulbruge III
                                                                              Clerk

STEVE WEINBERG;

                                                  Plaintiff-Appellant;
v.

NATIONAL FOOTBALL LEAGUE PLAYERS ASSOCIATION, RICHARD
BERTHLESON, GENE UPSHAW, TOM DEPASO, TRACE ARMSTRONG,
ROGER KAPLAN, JOHN COLLINS, KEITH WASHINGTON, TONY
AGNONE, HOWARD SHATSKY, and MARK LEVIN;

                                                  Defendants-Appellees.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:06-CV-2332


Before HIGGINBOTHAM, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Steve Weinberg argues that the district court erred
when it granted the motion to compel arbitration and to dismiss the petition
filed by Defendants-Appellees National Football League Players Association
(“NFLPA”), Richard Berthleson, Gene Upshaw, Tom DePaso, Trace Armstrong,
John Collins, Keith Washington, Tony Agnone, Howard Shatsky, and Mark


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10765

Levin. Having reviewed the briefs, heard oral argument, and considered the
record, we agree with the district court that all of Weinberg’s claims against the
aforementioned Defendants-Appellees fall within the scope of the arbitration
clause in Section 5 of the NFLPA Regulations. Accordingly, we AFFIRM the
grant of the motion. However, we VACATE the district court’s order regarding
Defendant-Appellee Roger Kaplan, and we INSTRUCT the district court to
consider Kaplan’s motion to dismiss on remand.
AFFIRMED IN PART, VACATED IN PART, REMANDED.




                                        2